Citation Nr: 0802307	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1983 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

In this regard, the veteran claims entitlement to service 
connection for PTSD due to the death of a Sergeant Ortiz who 
purportedly was killed during Desert Storm as the result of a 
helicopter crash.  Unfortunately, to date, the RO has yet to 
undertake appropriate efforts to verify the veteran's claimed 
stressor.  The Board notes, however, that a Desert Storm 
Causality Report shows that Army Staff Sergeant Patbouvier 
Ortiz of the 101st Airborne Division was killed in action 
during an attempted helicopter rescue of a downed pilot.  The 
appellant served with the 101st Aviation Regiment which was 
attached to the 101st Airborne Division.  This, however, in 
and of itself, does not act to verify the veteran's claimed 
stressor.  

On remand, the RO should attempt to verify the appellant's 
claimed stressor.  To this, VA has a duty to provide a 
summary of his stressor statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), and ask it to 
attempt to verify the stressor.  38 U.S.C.A. § 5103A(b). 
 Additionally, on remand, the veteran should provide a more 
detailed statement of his stressors and that statement, as 
well as any other stressor statement previously offered, 
should discussed in a report to be forwarded to the JSRRC.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. § 
3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, while the veteran was afforded a VA PTSD 
examination in November 2004, at which time a diagnosis of 
PTSD was not provided, the examiner is shown not to have had 
access to the veteran's claims folder at the time he 
conducted the examination.  Hence, the veteran should be 
afforded, as contemplated by this remand, another VA PTSD 
examination.

Therefore, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
any alleged service stressor, to include 
the date(s), location(s), unit(s) 
involved, and other identifying 
information concerning any other 
individual(s) involved in the events.  
This includes the name, rank, unit of 
assignment and location of the soldier 
who he claims was killed in a helicopter 
crash.  The veteran should detail his 
relationship to the deceased soldier, and 
how he knew the deceased.  This 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in-service.  The veteran 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

2.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare a summary of his stressors 
using both the information provided in 
reply to the above request and the facts 
found in the earlier stressor statements 
found in the claims file.  The veteran is 
noted to have provided the name of a 
specific person in the course of his 
November 2004 VA PTSD examination who he 
alleges was killed in a helicopter crash.  
The RO should forward to the JSRRC the 
veteran's DA 20, all pertinent service 
records, and a stressor summary to the 
JSRRC and ask that office to attempt 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search.

3.  Thereafter, the RO should schedule 
the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the nature and etiology of any 
diagnosed psychiatric disorder.  Because 
of the conflicting diagnoses in the 
medical history, it is critical that any 
examiner review the veteran's claims 
file, to include this remand, so that an 
informed medical judgment can be made.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.

a.  The examiner must be advised 
that the veteran served in Saudi 
Arabia during the Gulf War from 
September 1990 to April 1991 with 
the 101st Aviation Regiment, and 
that he maintains that a friend died 
in a helicopter crash during Desert 
Storm.  

b.  The examiner should elicit as 
much detail as possible from the 
veteran as to his claimed stressor, 
e.g., locations, dates, and 
identities of individual involved.  
Then, pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressors for the purpose of 
determining whether such stressor 
was severe enough to have caused the 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied by any independently 
confirmed in-service stressor.  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.

c.  If the veteran is diagnosed with 
PTSD, the examiner is to identify 
the diagnostic criteria, including 
the specific stressor(s) supporting 
the diagnosis, and whether the 
appellant has PTSD due to a verified 
in-service stressor.  

d.  If the veteran is found to have 
a psychiatric diagnosis other than 
PTSD, the examiner is to render an 
opinion addressing whether it is at 
least as likely as not (i.e., at 
least a 50-50 probability) that any 
such diagnosed psychiatric disorder 
began, was aggravated during, or is 
otherwise related to the appellant's 
military service.  The examiner is, 
to the extent possible, to reconcile 
any diagnosed psychiatric disorders 
noted in the post service medical 
records.

A complete rationale should be given 
for all opinions and conclusions 
expressed.  Again, the claims file 
must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision since the July 2005 statement of 
the case.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

